                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

YOHAN WEBB,                                  )                    8:19CV416
                                             )
                     Plaintiff,              )
                                             )                MEMORANDUM
              v.                             )                 AND ORDER
                                             )
CITY OF LINCOLN, et al.,                     )
                                             )
                     Defendants.             )



       Plaintiff filed his Complaint in this matter on September 19, 2019, while he was
incarcerated. The court granted him leave to proceed in forma pauperis on October 7, 2019,
also while he was incarcerated. Plaintiff filed a change of address on December 16, 2019,
indicating that he is no longer incarcerated. (See Filing No. 41.)

       Since Plaintiff is no longer incarcerated, he must now file a new application for leave
to proceed in forma pauperis if he wishes to continue pursuing this case in forma pauperis.
Plaintiff may, in the alternative, pay the court’s $400.00 filing and administrative fees.

       IT IS THEREFORE ORDERED that:

        1.    Plaintiff must either file a new request for leave to proceed in forma pauperis
or pay the court’s $400.00 filing and administrative fees within 30 days. Failure to take
either action will result in dismissal of this matter without further notice to Plaintiff.

      2.      The clerk of the court is directed to send to Plaintiff the Form AO 240,
“Application to Proceed Without Prepayment of Fees and Affidavit.”

        3.    The clerk of the court is directed to set a pro se case management deadline with
the following text: February 3, 2020: deadline for Plaintiff to file new IFP application or pay
filing fee.

       DATED this 2nd day of January, 2020.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge
